Citation Nr: 1724980	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-33 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to December 1973.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDING OF FACT

Bilateral hearing loss did not have onset during active service or within one year of service discharge and is not otherwise etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process  

With respect to the Veteran's claim on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection - Bilateral Hearing Loss  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2016).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  

For certain chronic disorders, including sensorineural hearing loss, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran claims entitlement to service connection for bilateral hearing loss as a result of in-service noise exposure as part of his duties as an aircraft environmental system repairman.  

Service treatment records do not document complaints, treatment, or diagnosis of bilateral hearing loss.  A May 1969 enlistment examination documents a normal clinical evaluation of the Veteran's ears and concurrent audiometric testing did not document a hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385.  Similarly, audiometric testing in February 1971 failed to document a hearing loss disability, and the following month, the Veteran stated he was in good health and denied any ear trouble or hearing loss within a report of medical history that he had completed.  A physical examination in July 1973 likewise did not document a hearing loss disability, and the Veteran again denied hearing loss within a concurrent report of medical history.  Finally, a September 1973 separation examination also documents a normal clinical evaluation of the Veteran's ears and concurrent audiometric testing did not document any hearing loss as defined by VA regulation.  Id.  

Although the evidence of record fails to indicate any hearing loss within the relevant auditory thresholds during service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, given the lack of probative evidence that the Veteran's bilateral hearing loss first manifested during active service or within one year of service discharge, the Board finds that presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Post-service VA and private treatment records document a current hearing loss disability during the pendency of the Veteran's October 2009 claim.  38 C.F.R. § 3.385.  However, as discussed below, the Board finds the preponderance of evidence weighs against a nexus between the Veteran's current hearing loss and his active service.  

Upon VA examination in June 2010, the Veteran reported in-service noise exposure as an aircraft environmental system repairman and post-service employment history as a security guard, state trooper, and UPS truck driver, with recreational noise exposure from hunting.  Notably, he denied the use of post-service ear protection in all occupations and when hunting.  Following audiometric testing, the VA examiner diagnosed bilateral hearing loss and opined that it was less likely as not caused by or the result of noise exposure in the military.  In support of this conclusion, the examiner noted the Veteran's normal hearing at enlistment and separation, without threshold shifts in either ear (excluding a low frequenc4y threshold shift in 1971 which the examiner noted was atypical for noise-induced etiology); additionally, the examiner cited an Institute of Medicine study which concluded that there is no scientific support for delayed onset hearing loss secondary to noise exposure.  

A subsequent February 2011 VA examination conducted in the context of the Veteran's tinnitus claim documents the Veteran's complaint of hearing loss with onset in 1975, which the Board notes is over one year after service discharge.  Additionally, the Veteran again denied the use of ear protection in his post-service employment.  

During a May 2012 private audio examination, the Veteran reported his in-service noise exposure as an environmental systems specialist.  Regarding his post-service employment, he described these as relatively low noise environments and reported that he was required to wear hearing protection.  He reported that he first noticed gradual hearing loss approximately ten years before.  Following audiometric testing which revealed bilateral hearing loss, the private physician opined that the Veteran's hearing loss was at least as likely as not caused by or a result of noise exposure during his military service, because there were no other reported conditions or situations that would predispose him to have hearing loss.  

While the Board acknowledges the conflicting medical nexus evidence discussed above, the Board affords greater probative weight to the June 2010 VA examiner's opinion, which was rendered following a thorough review of the claims file, including service treatment records, which included audiogram results, and which is well supported by a reasoned rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Conversely, the May 2012 private opinion is of no probative value because its conclusion is based upon an inaccurate factual premise, namely, that there were no other reported conditions or situations that would predispose the Veteran to have hearing loss.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Notably, the private examiner appears to have based this conclusion on the Veteran's report that he was required to use hearing protection during post-service employment.  Significantly, however, the Veteran offered prior inconsistent statements regarding his post-service employment and related noise exposure in June 2010 and February 2011, when he denied any hearing protection as part of his post-service employment or recreational hunting.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  As such, the Board finds no probative value in the May 2012 private nexus opinion, as it is based on an inaccurate factual premise, namely, the Veteran's inconsistent reports regarding his post-service employment and use of hearing protection.  

The Veteran's lay statements of record regarding his observable symptoms, such as hearing loss, are probative evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent that the Veteran asserts that his current bilateral hearing loss first manifested during active service, within one year of service discharge, or continuously since active service, such statements lack probative value given his lack of audiological or medical expertise and his prior inconsistent reports regarding the date of onset.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Caluza, 7 Vet. App. 498.  Similarly, to the extent that the Veteran asserts that his current bilateral hearing loss is otherwise related to active service, such statements lack probative value.  See Jandreau, 492 F.3d at 1376-77.  

In conclusion, the most probative evidence of record weighs against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss disability is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


